NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 19 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RUTH GRACIELA CAMACHO-GRANDA No. 16-72268
and RUTH CRISTINA CUEVA-
CAMACHO,                     Agency Nos. A202-185-867
                                          A202-185-868
            Petitioners,

 v.                                             MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                           Submitted January 16, 2018**

Before:      REINHARDT, TROTT, and HURWITZ, Circuit Judges.

      Ruth Graciela Camacho-Granda and Ruth Cristina Cueva-Camacho, natives

and citizens of Ecuador, petition for review of the Board of Immigration Appeals’

order dismissing their appeal from an immigration judge’s order denying their

motion to reopen removal proceedings conducted in absentia. We have jurisdiction

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to

reopen. Sembiring v. Gonzales, 499 F.3d 981, 985 (9th Cir. 2007). We deny the

petition for review.

      The agency did not abuse its discretion in denying petitioners’ motion to

reopen based on lack of notice, where the notice of hearing was mailed to the last

address provided but returned as undeliverable. See 8 U.S.C. §§ 1229(a)(1)(F)(i),

(2)(B) (requiring alien to provide address at which she may be contacted),

1229a(b)(5)(A) (written notice sent to the last address provided by the alien is

sufficient notice for purposes of conducting in absentia proceedings); Carrillo-

Gonzalez v. INS, 353 F.3d 1077, 1079 (9th Cir. 2003) (statements by counsel are

not evidence).

      Petitioners have waived any challenge to the BIA’s determination that they

did not demonstrate changed conditions in Ecuador that would permit the filing of

an otherwise untimely motion to reopen. See Rizk v. Holder, 629 F.3d 1083, 1091

n.3 (9th Cir. 2011) (issues not raised in an opening brief are waived).

      PETITION FOR REVIEW DENIED.




                                          2                                   16-72268